Exhibit 10.1

 



Distribution Agreement

This Distribution Agreement (hereinafter the “Agreement”) is entered into as of
the Effective Date between Distributor and BAM. Distributor and BAM shall be
individually referred to as “Party” and collectively referred to as “Parties.”
The Terms Rider attached hereto is incorporated into the Agreement.

 

Recitals

 

WHEREAS BAM is an agricultural biotechnology company focused on commercializing
Intellectual Property (including but not limited to formulas, formulations,
processes) designed to improve plant growth, nutrition and to develop
sustainable agriculture and has created proprietary formulas available for sale,
the initial formula being BAM-FX, (collectively, the “Products”); and

 

WHEREAS Distributor has the means and contacts to distribute the Products and is
skilled in executing and performing this Agreement; and

 

WHEREAS the Parties desire to enter into this Agreement in connection with
Distributor’s purchase and distribution of Products.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained on the part of each of the Parties hereto to be kept,
observed and performed, and for such other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereto covenant and agree
as follows:

 

1.       Definitions.

 

(a)                Intellectual Property Rights” means all intellectual property
and industrial property rights comprising or relating to/of the following: (a)
patents; (b) trademarks; (c) internet domain names, whether or not trademarks,
registered by any authorized private registrar or governmental authority, web
addresses, web pages, website and URLs; (d) works of authorship, expressions,
designs and design registrations, whether or not copyrightable, including
copyrights and copyrightable works, software and firmware, application
programming interfaces, architecture, files, records, schematics, data, data
files, and databases and other specifications and documentation; (e) trade
secrets; and (f) all other intellectual property and industrial property rights,
and all rights, interests and protections that are associated with, equivalent
or similar to, or required for the exercise of, any of the foregoing, however
arising, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, such rights
or forms of protection pursuant to the laws of any jurisdiction throughout in
any part of the world.

 

(b)               “Purchase Order” shall mean a contract between the Parties for
the shipment of Product to Distributor for sale of Product in the Territory;

 



  

 

  

(c)                “Contractual Year” shall mean a twelve month period starting
from the Effective Date or any one year period starting from any subsequent
anniversary of the Effective Date during the effective term of this Agreement;

 

(d)               “Customer” means a commercial grower of any Vertical that has
acquired a Product through the sales efforts of Distributor under this Agreement
as determined by BAM in its reasonable discretion. Customer does not include any
retail purchaser of Products;

 

(e)                “Distributor of Products” means a purchaser that acquires
Product from BAM, maintains its own inventory and resells Product to Customers;

 

(f)                “Protocols” means the manner in which Product is applied to
Verticals, encompassing the concentration, dosage, frequency and manner of
application.

 

2.        Appointment of Distributor. BAM hereby appoints Distributor, and
Distributor accepts such appointment, to act as an exclusive independent
Distributor of Products to Customers in the Territory during the Term, solely in
accordance with the terms and conditions of this Agreement. Distributor shall
satisfy the Minimum Volume Requirement. BAM shall not solicit or promote the
selling of Products to any Customers in the territory or grant any resell rights
any other third parties to sell Products in the Territory. However, if BAM has a
pre-existing relationship with Existing Customers in the Territory, BAM shall be
permitted to continue to sell Product directly to Existing Customers.
Distributor shall use its best efforts to sell and distribute the Products to
the Customers in the Territory to the extent permitted by law. Distributor shall
honor the terms of the Prohibition.

 

3.       Term. This Agreement shall be in full force and effect beginning as of
the Effective Date and continuing for a period of Initial Term years.
Thereafter, this Agreement shall be automatically renewed for one additional
Subsequent Term year period, unless otherwise terminated in accordance with
Section 11 or upon formal notice of resignation provided by Distributor on or
before 60 (sixty) days prior to the end of the Term of this Agreement.

 

4.       Minimum Volume Requirements. Minimum Volume Requirements will be agreed
upon between the parties in writing.

 

5.       Pricing. BAM-FX shall initially be priced at the Initial Price. Pricing
is subject to Changes in common agreements between BAM and the Distributor

 

6.       Delivery. Delivery shall constitute acceptance of the Products by
Distributor.

 

7.       Payment. Distributor agrees to comply with the Payment Terms.

 

8.       Protocols. BAM has developed Protocols for use of Products on the
Verticals, which are anticipated to change from time to time. BAM shall
communicate to Distributor its recommended protocols and Distributor agrees that
it shall instruct and sufficiently train all of its representatives and/ or
employees such that shall all applications performed by Distributor are
performed in strict compliance with applicable Protocols and Customers are
properly instructed on applicable Protocols. Distributor understands that the
failure to follow Protocols could result in damage to Verticals and the
reputation of BAM and/ or the Products. BAM Agricultural Solutions, Inc commits
to provide all the necessary support for the sales and marketing of its products
as well as the necessary technical support required, to any and all commercial
and public or private institutional partnerships for the distributor to achieve
the best role and to get more market share in the territory of the Republic of
Paraguay.

 



 2 

 

 



9.      Intellectual Property and Materials. BAM owns and shall own any
Intellectual Property Rights related to the Product. Distributor shall not
infringe upon any of BAM’s Intellectual Property Rights. At reasonable request
of Distributor, BAM will furnish Distributor with such information and data, as
Distributor deems necessary in connection with the sales and distribution of the
Products. All materials provided by BAM in relation to the Products (hereinafter
the “Materials”) shall remain the property of BAM. All Materials provided by BAM
that are in Distributor’s possession or control at termination or expiration of
this Agreement shall be immediately returned to BAM at BAM’s cost or disposed of
by Distributor. BAM hereby grants Distributor a royalty-free right to reproduce,
translate, summarize or otherwise use all or part of the Materials provided by
BAM hereunder for the sole purpose of selling and distributing the Products
pursuant to this Agreement (“Modified Materials”); provided, however, that BAM
shall review and approve all Modified Materials before use by Distributor in
distributing the Products.The parties agree to carry out the commercial and
technical development jointly as indicated on the paragraphs above, related to
advertising expenses, announcements, fairs, exhibitions, seminars, trainings,
which will be reviewed and approved jointly by the parties. In addition, the
parties agree that expenses involving technical support, product development,
research, analysis, promotion, testing and scientific assessments will be
jointly agreed upon. Regarding the manuals, merchandising, marketing and
technical materials, these will be provided by BAM Agricultural Solutions Inc...
BAM will be responsible for the Trademark Registrations and Patents
Registrations of its own products in the Republic of Paraguay as well as the
regulations and certifications required by the Authorities of the Territory for
the exclusive use of Mr. David Teixeira Do Amaral or any other natural or legal
persons designated by him within the Territory.

 

10.     Foreign Corrupt Practices Act. The Distributor agrees to operate in
strict compliance with the Foreign Corrupt Practices Act, as amended (FCPA).
This is one of the material terms of this Agreement.

 

11.    Termination. A Party may terminate this Agreement unilaterally without
any responsibility given notification to the other Party within 90 business days
in advance to the other Party.

 

Obligations upon Termination. Distributor shall remain obligated to pay to BAM
any amount outstanding for Orders received prior to termination pursuant to the
terms of Section 7, if this Agreement is terminated.

 



 3 

 

  

12.     Indemnification, Representations, and Warranties.

 

(g)               BAM’s Warranty. BAM represents and warrants to Distributor:
(i) the Products will meet the specifications issued by BAM; (ii) the Products
will be free from any defects in design, material and workmanship; and (iii) the
Products as well as the sale, distribution or any other use thereof will be free
from any claim of infringement of patent or any other intellectual property
right of any third party. Any other condition or warranty as to the quality of
the Products shall be agreed between the Parties in writing. If any Products do
not meet the specifications and are rejected by Distributor or Customer after
those Products were delivered to Distributor or Customer, Distributor shall give
a written notice of rejection to BAM. Then BAM, after giving its approval and
shipping instructions, shall replace those Products at BAM’s expense, or credit
to Distributor the purchase price for those Products and any other incidental
costs which may include proven freight insurance, storage and importation costs.

 

(h)               BAM’s Indemnification. BAM agrees to indemnify, protect, hold
harmless and defend Distributor and its officers, directors, shareholders,
agents, and employees from and against any and all claims, suits, loss,
liability, expense and damage, including costs of suit and reasonable attorneys’
fees, arising from any claim in connection with or arising out of or in any way
related to the (i) any failure of BAM or any employee of BAM to comply with the
terms of this Agreement; (ii) any breach of a warranty or representation made by
BAM under this Agreement; (iii) the nature of the Products or BAM’s negligence
with regard to any problems or deficiencies arising in respect of or relating to
the Products; or (iv) any negligent, intentional, or fraudulent act of BAM or
any employee of BAM.

 

(c)                Distributor Warranty. Distributor represents and warrants to
BAM: (i) Distributor is incorporated and in good standing under the laws of its
principal place of business; (ii) Distributor is authorized pursuant to its
corporate charter to execute this Agreement; and (iii) Distributor is licensed
to import, distribute and sell Product within the Territory as defined within
this Agreement.

 

(d)                Distributor’s Indemnification. Distributor agrees to
indemnify, protect, hold harmless and defend BAM and its officers, directors,
shareholders, agents, and employees from and against any and all claims, suits,
loss, liability, expense and damage, including costs of suit and reasonable
attorneys’ fees, arising from any claim in connection with or arising out of or
in any way related to (i) any failure of Distributor or any employee or agent of
Distributor to comply with the terms of this Agreement; (ii) any breach of a
warranty or representation made by Distributor under this Agreement; (iii) any
representation made by Distributor or any employee or representative of
Distributor to a third party that is specifically prohibited under the terms of
this Agreement; or (iv) any negligent, intentional, or fraudulent act of
Distributor or any employee or broker of Distributor. In addition, if a claim
for which Distributor is obligated to provide indemnification is made, BAM shall
be entitled to defense by counsel of BAM’s choice, to be paid for by Distributor
upon presentation of reasonable legal bills or requests for retainer.

 

(e)                Impediments. The Parties respectively represent and warrant
that they have the final right, power and authority to enter into this Agreement
and to perform all obligations, that they are under no legal impediment which
would prevent their entering into and performing this Agreement, and that they
are financially capable of performing their obligations.

 



 4 

 

  

13.     Specific Performance. In the event of any action by a Party that in the
other Party’s sole discretion creates an actual or threatened breach of this
Agreement, the other Party’s remedies shall include specific performance in
addition to any and all remedies at law or in equity.

 

14.     Change of Control. No change of control of Distributor shall be allowed
absent the consent of BAM, which shall not be unreasonably withheld.

 

15.     Resolution of Disputes.

 

(a)                Governing Law, Forum. For all purposes related to the
addresses stated in this contract, parties constitute special domicile in the
locations indicated in this Agreement where all judicial or extrajudicial
communications and notifications shall be valid. Any and all subsequent domicile
changes must be communicated in a reliable manner to the other parties otherwise
shall be fully effective like as if they had been made personally among parties.
Additionally, this instrument is subject to the Laws of the Republic of Paraguay
and it is irrevocable, obligating the contracting parties as well as their
heirs, successors and legatees at any title for all legal purposes emerging from
this commitment to submit under the jurisdiction of the Ordinary Courts of
Ciudad del Este expressly waiving other jurisdiction for more rights they may
have.

 

(b)               Attorney Fees. If any dispute between BAM and Distributor
should result in litigation, the prevailing Party in such dispute shall be
entitled to recover from the other Party all reasonable fees, costs and expenses
of enforcing any right of the prevailing Party, including without limitation,
reasonable attorneys’ fees and expenses, all of which shall be deemed to have
accrued upon the commencement of such action.

 

16.     Notices. All notices and other communication required or permitted under
this Agreement shall be in writing and given by personal delivery or first class
mail, postage prepaid, or electronically to each Party to the address as
provided in the Terms Rider.

 

17.     Independent Contractor

 

The Parties hereto shall act in all matters pertaining to this Agreement as an
independent contractor. Nothing in this Agreement shall constitute or be deemed
to constitute a partnership between the Parties hereto. This Agreement shall not
be construed to authorize either Party hereto to act as agent of the other Party
or to authorize either Party to assume or create any obligations on behalf of
the other Party.

 

18.     Confidential Information

 

(a)                All information previously acquired or acquired by the
Distributor (such term of purposes of this section 18 to include all affiliates
of the Distributor) or any affiliate thereof, during the term of this Agreement,
relating directly or indirectly to the present or potential business,
operations, corporate or financial situation of BAM, or to know-how,
improvements, patents, data, test results, techniques, processes, procedures,
raw materials, dealer, supplier and customer lists, capitalization and financial
information is confidential and shall be held in trust by the Distributor for
the exclusive benefit of BAM. The Distributor and its affiliates shall not use
such information except for appropriate purposes under this Agreement.
Confidential information shall be immediately returned to BAM upon its request,
along with any copies, reproductions, digests, abstracts or the like of all or
any part thereof in the possession or under the control of the Distributor or
any of its affiliates and any computer entries or the like relating thereto
shall be destroyed. The obligation of non-disclosure and non-use herein shall
survive termination of this Agreement. This section 18 shall not apply with
respect to any portion of BAM’s information that:

 



 5 

 

 





a.was already in the Distributor’s possession at the time of receipt by the
Distributor, as evidenced by written documents predating the date of this
Agreement or was developed by the Distributor;

 

b.is public knowledge at the time of its disclosure to the Distributor by BAM,
or becomes public knowledge after its disclosure to the Distributor by BAM,
through no act or omission by the Distributor or on the Distributor’s behalf;

 

c.is lawfully disclosed or made available to the Distributor by a third party
having no obligation to BAM to maintain the confidentiality of such information;
or

 

d.is required by law, regulation, rule, act or order of any governmental
authority or agency to be disclosed by the Distributor (but only to the extent
so required) and following reasonable written notice by the Distributor to BAM
of the requirement prior to disclosure.

 

19.     Entire Agreement

 

This Agreement constitutes the complete understanding between the Parties with
respect to the subject matter hereof, and supersedes all prior discussions,
communications, representations, promises and statements, whether between the
Parties or between their affiliated corporations and their employees, agents and
representatives are merged herein.

 

 

 6 

 



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date above 

 



BAM Agricultural Solutions, Inc. EXCLUSIVE DISTRIBUTOR IN     THE REPUBLIC OF
PARAGUAY         /s/ Glenn Stinebaugh /s/ Davi Teixeira Do Amaral         By:
Glenn Stinebaugh By: Davi Teixeira Do Amaral         Title: President and CEO
Title:           Dated: October 19, 2016 Dated: October 18, 2016

 



 7 

 

 



Terms Rider

 



  1. “BAM” means BAM Agricultural Solutions, Inc. a Florida Corporation, with
principal business office at 190 NW Spanish River Blvd., Boca Raton, FL. 33431

 

2.“Distributor” means Davi Teixeira Do Amaral, addressed at
…………………………………………………………………………

 

3.“Effective Date” means September 14, 2016

 

4.“Existing Customers” ……………………………………

 

5.“Initial Price” means ………………………………………………………………

 

6.“Initial Terms” means 3 years

 

7.“Minimum Volume Requirements” means the purchase of at least 74,000 gallons of
Product representing 4% of the Total market in “Territory of Paraguay” during
the first Contractual Year. Thereafter and for each subsequent Contractual Year,
BAM shall set the Minimum Volume Requirement at is sole discretion, which shall
not be more than 2% greater than the prior Contractual Year’s Minimum Volume
Requirement or the prior, Contractual Year’s actual number of gallons purchased,
whichever is greater, absent the consent of Distributor.

 

8.“Payment Terms” means that pursuant to an executed Purchase Order, Distributor
will pay the price of the product to BAM ……………………………………….. A late payment fee of
two (2%) per cent every thirty days over the remaining due balance will be
charged to the Distributor until paid in full or the maximum amount permitted by
applicable law, whichever is lower.

 

9.“Prohibition” Shall mean Distributor shall not sell Products to any Cannabis
grower without the written authorization of BAM or N/A.

 

10.“Subsequent Term” means Three Years

 

11.“Territory” shall means the Republic of Paraguay

 

12.“Vertical” shall mean all the Agriculture Products:

 

13.“Collaboration for market entry” means the mutual collaboration between the
parties to help introduce the product into the market, including any price
adjustments necessary without actually harming the interests of each of the
parties, as described in Article 5 of this Agreement and in Paragraph 5 of Terms
Rider.

 



 8 

 